Case 4:19-cv-01843-KAW Document 24-4 Filed 08/23/19 Page 1 of 8
Case 4:19-cv-01843-KAW Document 24-4 Filed 08/23/19 Page 2 of 8
Case 4:19-cv-01843-KAW Document 24-4 Filed 08/23/19 Page 3 of 8
Case 4:19-cv-01843-KAW Document 24-4 Filed 08/23/19 Page 4 of 8
Case 4:19-cv-01843-KAW Document 24-4 Filed 08/23/19 Page 5 of 8




           EXHIBIT A
Case 4:19-cv-01843-KAW Document 24-4 Filed 08/23/19 Page 6 of 8




 Business

 Five Silicon Valley companies
 fought release of employment
 data, and won

 By MIKE SWIFT | Mercury News
 February 11, 2010 at 4:52 am




 Google, the company that wants to make the world’s information accessible,
 says the race and gender of its work force is a trade secret that cannot be
 released.

 So do Apple, Yahoo, Oracle and Applied Materials. These ve companies waged
 an 18-month Freedom of Information battle with the Mercury News, convincing
 federal regulators who collect the data that its release would cause “commercial
 harm” by potentially revealing the companies’ business strategy to competitors.
 A sixth company, Hewlett-Packard, fought the release and lost.

 But many of their industry peers see the issue differently. The Mercury News
 initially set out to obtain race and gender data on the valley’s 15 largest
 companies, and nine — including Intel, Cisco Systems, eBay, AMD, Sanmina and
 Sun Microsystems — agreed to allow the U.S. Department of Labor to provide it.

 “There’s nothing to hide, in our view,” said Chuck Mulloy, a spokesman for Intel,
 which contacted the Mercury News to share its employment data after learning
 of the newspaper’s federal FOIA request led in early 2008. “We just felt that
 we’re very proud of the (diversity) programs we have in place and the efforts we
 put forth, and we don’t have any trouble sharing it.”

                                    ADVERTISING
Case 4:19-cv-01843-KAW Document 24-4 Filed 08/23/19 Page 7 of 8




                                             Replay


                                             Learn more
 Experts in the area of equal employment law scoffed at the idea that public
 disclosure of race and gender data — for example, the number of black men or
 Asian women in job categories such as “professionals,” “of cials & managers”
 and “service workers” — could really allow competitors to discern a big tech
 company’s business strategy. A bigger issue, they said, is the social cost of
 allowing large, in uential corporations to hide their race and gender data.

 “One of the main ways that we track how society is doing in terms of race
 relations, in terms of eliminating discrimination, in terms of promoting
 diversity, is by looking at statistics,” said Richard Ford, a Stanford University law
 professor who is an expert in civil rights and anti-discrimination law. “But if we
 can’t get the data, we can’t know if it’s a problem or not.”

 John Sims, a law professor at the University of the Paci c and an expert in FOIA
 law, called the objections of Google, Apple and other companies “absurd.”

 “The whole debate on af rmative action is based on the question, ‘Is racial
 discrimination a thing of the past, or is it still going on?’ ” Sims said. “These
 companies are very interesting to look at, because they are new and they are not
 just in the rut of what they were doing 50 years ago, because they didn’t exist 50
 years ago.”

 The Labor Department data ultimately obtained by the Mercury News shows
 that while the collective work force of 10 of the valley’s largest companies grew
 by 16 percent from 1999 to 2005, an already small population of black workers
 dropped by 16 percent, while the number of Hispanic workers declined by 11
 percent. By 2005, only about 2,200 of the 30,000 Silicon Valley-based workers at
 those 10 companies were black or Hispanic.

 In addition, among the roughly 5,900 managers at those companies in 2005,
 about 300 were either black or Hispanic — a 20 percent dip from ve years
 earlier. Women slipped to 26 percent of managers in 2005, from 28 percent in
 2000.
Case 4:19-cv-01843-KAW Document 24-4 Filed 08/23/19 Page 8 of 8
 Companies such as Google and Apple are particularly crucial to study, Ford said,
 because many of the nation’s civil rights laws were written in the 1960s for a
 different workplace than the information-driven jobs of today.

 The Mercury News initially asked the Labor Department to release so-called
 EEO-1 race and gender data for the 15 largest companies ranked by sales in the
 newspaper’s SV150 Index.

 Following an appeal lodged by the Mercury News against the six companies that
 objected, the Labor Department released Hewlett-Packard’s data after the
 company failed, government lawyers said, to provide a detailed objection “when
 we requested its views.”

 But the Labor Department accepted arguments led by lawyers for Google,
 Apple, Yahoo, Oracle and Applied Materials that release of the information
 would cause commercial harm. The department declined to share the text of the
 detailed arguments made by the companies.

 “Such data can demonstrate a company’s evolving business strategy,” William
 W. Thompson II, an associate solicitor with the Labor Department, wrote in the
 agency’s noti cation of its nal action.

 “The companies have articulated to us that they are in a highly competitive
 environment in which less mature corporations can use this EEO-1 data to
 assist in structuring their business operations to better compete against more
 established competitors.”

 Google recently announced that it donated $8 million over the last two weeks of
 2009 to help underrepresented minorities follow careers in technology,
 including the donation of laptops to more than 600 high schools, and donations
 to groups such as the National Society of Black Engineers.

 Still, the company declined to release any racial or gender breakdown of its
 20,000 workers.

 “As we’ve previously said, we don’t release this information for competitive
 reasons,” a spokeswoman said.

 Contact Mike Swift at 408-271-3648. Follow him at Twitter.com/swiftstories and
 view his Google+ pro le.


 Report an error
 Policies and Standards
 Contact Us
